          Case 4:19-cv-00006-JTJ Document 17 Filed 06/05/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


JENNIFER SMITH,                                Case No. CV-19-06 -GF-BMM-JTJ

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW M. SAUL, Commissioner
  of Social Security,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED:

    1. Motion for Summary Judgment [13] is GRANTED.
    2. The Commissioner's final decision denying Plaintiff's claims for disability
       insurance benefits is REVERSED and REMANDED for an immediate
       award of benefits from April 1, 2014, through the date last insured.
    3. The Clerk of Court is directed to enter judgment accordingly.

        Dated this 5th day of June, 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ M. Stewart
                                  M. Stewart, Deputy Clerk
